



logo.jpg [logo.jpg]


September 26, 2019


Chas Hermann
1050 Borghese Ln, APT 2002
Naples, FL 34114


Dear Chas:


We are providing this letter in connection with the agreed upon separation of
your employment as Chief Brand Officer of Noodles & Company (the “Company”). You
shall continue to serve in your current role through January 31, 2020 (the
"Separation Date").


Based on the circumstances of your separation, if you choose to execute the
enclosed legal release, the terms of your separation will be as follows: a) you
will remain in your current role at your current salary and will continue to
receive all associated employment benefits through January 31, 2020 (the
“Transition Period”); b) you will be entitled to receive that portion of your
2019 bonus, commensurate with the bonus received by the other named executive
officers of the Company (i.e. bonus payout shall be based on the EBITDA formula
based on year end results and shall also be subject to a review of your
Individual Objectives) which shall be paid out on March 13, 2020; and c) you
will be entitled to a pro rata portion of options and next vesting of RSU’s as
provided under the Noodles & Company Stock Incentive Plan (the “Separation
Benefit”) through the Separation Date, which are reflected in the attached
Exhibit A.


The Separation Benefit shall be conditioned upon your executing the enclosed
release attached hereto as Exhibit B, which includes standard non-disparagement;
non-solicitation and non-compete provisions and you shall agree not to accept
alternate employment prior to January 31, 2020 unless you obtain consent from
the Company. If you do accept alternate employment and leave the Company during
the Transition Period and prior to the Separation Date, you will no longer
receive your current salary and you will not be entitled to receive any payment
of your 2019 bonus.


Your final paycheck will be provided to you on the next regularly scheduled pay
date after the Separation Date. After your separation, the Company will not
oppose any application you may make for unemployment compensation benefits.


If you participate in Company’s medical and/or dental plans, your coverage will
end on the last day of the month of your last day worked. You may be eligible to
continue medical and dental coverage beyond the Separation Date under COBRA.
Questions about medical and/or dental benefits may be directed to Amy Cohen at
720-214-1957.


If you participate in short term or long-term disability, life insurance and/or
supplemental life insurance, this coverage ends on your last day worked. If you
are a participant in the life or voluntary life insurance program(s) you may be
eligible to convert these coverages into an individual policy. You may call Amy
Cohen at 720-214-1957 with any questions about your insurance coverage.







--------------------------------------------------------------------------------





If you are a participant in the Noodles & Company 401(k) plan, you will be given
the option to cash out or roll over your 401(k) account. You should consult your
financial adviser before making that election. Questions may be directed to Amy
Cohen at 720-214-1957.


Any questions related to any stock options or RSU’s you may have may be directed
to Amy Cohen at 720-214-1957.


As noted above, the Company has offered to provide you with a Separation Benefit
in exchange for certain commitments on your part, and in the interest of a final
resolution of all claims you have or might have against the Company.
Specifically, if you choose to sign the enclosed Legal Release and return it to
the Company, you will receive the Separation Benefit identified above. If you
choose not to sign the Legal Release you will not be entitled to receive the
Separation Benefit, but you will be paid only for the time period you worked for
the Company. Because the Legal Release may affect your legal rights, we advise
you to consult with an attorney before signing it.


You will have twenty-one (21) days to consider whether to accept the Company's
offer of a Separation Benefit by signing the attached Legal Release, although
you are not required to wait the entire twenty-one-day period. If you agree to
the terms and conditions set out above and decide to accept the Separation
Benefit, you may do so by executing the Legal Release and returning it to
Melissa Heidman in the Company's Legal Department on or before October 17, 2019.
During the seven (7) day period after you sign the Legal Release, you may revoke
that portion of the Legal Release that releases your claim, if any, for age
discrimination by delivering a written statement of revocation to the Company.
If you do so, that portion of the Legal Release that releases your claim, if
any, for age discrimination shall thereafter be void and you will have no right
to any further payment from the Company. If the Company does not receive your
written statement of revocation by the end of the revocation period, then that
portion of the Legal Release that releases your claim, if any, for age
discrimination will thereafter be legally enforceable and may not be revoked and
you will be entitled to receive the Separation Benefit. In any event, that
portion of the Legal Release that releases your claims, if any, of any kind
other than a claim for age discrimination, shall be valid, enforceable and
irrevocable as of the date you sign the Legal Release.


You agree to return all Company property promptly on or before the Separation
Date. Please let me know if you need help to arrange any return of Company
property.


We appreciate your work for the Company and wish you well in your personal and
professional future.


 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dave Boennighausen
 
 
 
Chief Executive Officer - Noodles & Company
 
 
 
 
 






--------------------------------------------------------------------------------





Accepted and agreed by:
 
 
 
 
 
 
 
 
 
 
 
Chas Hermann
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







Exhibit B
Legal Release and Agreement


This Legal Release ("Agreement") is between the undersigned employee ("you") and
Noodles & Company ("Company").


1.    You acknowledge that you have read and understand the letter from Company
(the "Separation Letter") addressing your separation from the Company and
describing the separation benefit available to you. You acknowledge that you
have read and understand all information enclosed with the Separation Letter,
including this Agreement.


2.    You understand that in consideration for signing this Agreement, you will
receive the separation benefit described in the Separation Letter dated
September 26, 2019, a copy of which is attached hereto, (the "Separation
Benefit"), that your decision to do so is entirely voluntary, that you have not
been pressured into accepting the Separation Benefit and that you have enough
information about the Separation Benefit to decide whether to sign this
Agreement. If, for any reason, you believe that your acceptance of the
Separation Benefit is not entirely voluntary, or if you believe that you do not
have enough information, then you should not sign this Agreement.


3.    a. Subject to subparagraph b below, you agree that by signing this
Agreement, you fully and forever release all of your claims against the Company
its subsidiaries, affiliates and predecessors, and their respective officers,
directors, employees, agents, representatives and insurers (collectively
"Releasees"), whether or not presently known to you, including claims based on
acts or omissions occurring before you delivered this signed Agreement to the
Company, including but not limited to claims in any way relating to your
employment with the Company and including your separation from employment except
for your right to the Separation Benefit, your vested rights, if any, in any
Company-sponsored pension plan, and your COBRA, unemployment compensation and
worker's compensation rights, if any. You agree that the claims that you are
giving up include, but are not limited to, your claims, if any, under all state
and federal statutes that protect you from discrimination in employment on the
basis of sex, race, national origin, religion, disability and age, such as the
Age Discrimination in Employment Act of 1987, Title VII of the Civil Rights Act
of 1964, as amended, the Rehabilitation Act of 1973, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Equal Pay Act, and civil
rights laws of any state or political subdivision thereof, as well as all common
law claims, such as breach of contract, express or implied, tort, whether
negligent or intentional, wrongful discharge and any claim for fraud, omission
or misrepresentation concerning the terms of the Separation Benefit. You agree
that you have had a full and fair opportunity to consult with counsel of your
own choosing concerning the agreements, representations, and declarations set
forth in the previous sentence.


b.    Nothing contained in this Agreement prohibits or prevents you from filing
a charge with or participating, testifying or assisting in any investigation,
hearing or other proceeding before any federal, state or local government agency
such as the United States Equal Employment Opportunity Commission. For the
remainder of this agreement, the activities in the prior sentence are referred
to as “Permitted Communications and Participation.” Your rights to Permitted
Communications and Participation also are not limited by confidentiality and
non-disparagement obligations contained in the remainder of this Agreement.
However, to the maximum extent permitted by law, you agree that if such an
administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies.







--------------------------------------------------------------------------------





c.    If any claim is not subject to release, to the extent permitted by law,
you waive any right or ability to be a class or collective action representative
or to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Releasees are a
party.


4.    You agree that the Separation Benefit that you are accepting by signing
this Agreement has value to you, that you would not be entitled to that benefit
without signing this Agreement, that you will receive that benefit in exchange
for the benefit to the Company from your signing this Agreement, and that the
Company will withhold from the Separation Benefit all applicable federal, state
and local taxes.


5.    You agree that the only thing of value that you are to receive by signing
this Agreement is the Separation Benefit, and that in signing this Agreement you
did not rely on any information, oral or written, from anyone, including your
supervisor or manager, other than the description of the Separation Benefit and
other information set forth in the Separation Letter and this Agreement.


6.    You agree that, if you bring any kind of legal claim against Releasees,
that you have given up by signing this Agreement, except actions described in
paragraph 3.b., then you will be violating this Agreement and you must pay all
legal fees, other costs and expenses incurred by the Releasees in defending
against your claim. You further agree that any violation of the terms and
conditions of this Agreement constitutes a material breach of the Agreement,
that Releasees’ remedy at law for any such violation would be inadequate, and
that Releasees will be entitled to temporary and permanent injunctive relief
against any such violation, together with the cost of its reasonable attorney’s
fees and related costs. You agree that if Releasees demonstrate any such
violation in a court of law by a preponderance of the evidence, you shall pay to
Releasees as liquidated damages the sum of $10,000.00. You understand you are
not subject to any risk of legal action referenced in this paragraph based on
your Permitted Communications and Participation.


7.    You represent that you have not previously assigned or transferred any of
the legal rights and claims that you have given up by signing this Agreement,
and you agree that this Agreement also binds all persons who might assert a
legal right or claim on your behalf, such as your heirs, personal
representatives and assigns, now and in the future.


8.    You agree that the Company will not provide you with recall rights or any
other right to future employment at the Company, and that you will not be given
any preference or priority with respect to any future job openings that may
arise.


9.    You agree that: (a) this Agreement constitutes the entire agreement
between you and the Company, without regard to any other oral or written
information that you may have received about this Agreement; (b) if any part of
this Agreement is declared to be unenforceable, all other provisions of this
Agreement shall remain enforceable; and (c) this Agreement shall be governed by
federal law and by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.


10.    You affirm that you have not divulged any proprietary or confidential
information of Company and will continue to maintain the confidentiality of such
information consistent with Company’s policies, your agreements with Company
and/or common law.


11.    You further affirm that you have not been retaliated against for
reporting any allegations of wrongdoing by Company or its officers, including
any allegations of corporate fraud.


12.     You agree that for a period of twelve (12) months following the
Separation date, you will not directly or indirectly through another person,
induce or attempt to induce any employee of the Company (other than
restaurant-level employees who are not managers) to leave the employ of the
Company or such





--------------------------------------------------------------------------------





subsidiary, or in any way interfere with the relationship between the Company or
any of its subsidiaries and any such employee.


13.    You agree that for a period of six (6) months following the Separation
date, you will not directly or indirectly, own, manage, control, participate in,
consult with, render service for, or be employee in an executive, managerial or
administrative capacity by any entity engaged in the fast or quick-casual
restaurant business in North American that derives 20% or more of its revenues
from the sale of noodles or pasta dishes or that otherwise is engaged in the
fast-casual restaurant business (a “Competing Business”).


14.    Except for Permitted Communications and Participation, you agree not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of the Agreement, except to Employee’s spouse, tax
advisor, an attorney with whom you choose to consult regarding Your
consideration of this Agreement and/or any federal, state, or local government
agency.


15.    Except for Permitted Communications and Participation, the Parties agree
not to defame or maliciously disparage the other in any manner whatsoever,
except for truthful statements as may be required by valid legal process issued
by a court or tribunal of competent jurisdiction.


16.    The Parties agree that neither this Agreement nor the furnishing of
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.


17.    You agree that by signing this Agreement you are giving up the right to
sue the Releasees for age discrimination, or to receive any benefits if a third
party brings such claims on your behalf. You agree we have given you twenty-one
(21) days to consider whether to sign this Agreement and that such twenty-one
(21) day period is not restarted or modified by our offering a modified
Separation Benefit. Accordingly, you have until October 17, 2019 to consider
whether to sign this Agreement. For seven (7) days after you sign this
Agreement, you may revoke that portion of this Agreement that releases your
claim, if any, for age discrimination by delivering a written statement of
revocation to the Company. If you do so, that portion of this Agreement that
releases your claim, if any, for age discrimination shall thereafter be void,
and you will not receive the Separation Benefit. If you do not deliver to the
Company a timely written revocation notice within the revocation period, that
portion of this agreement that releases your claim, if any, for age
discrimination shall thereafter be enforceable, and shall not be revocable.
Notwithstanding the foregoing, that portion of this agreement releasing your
claims, if any, of any kind other than a claim for age discrimination, shall be
valid, enforceable and irrevocable as of the date you sign this agreement.











--------------------------------------------------------------------------------









Acknowledgment


Your signature below acknowledges that you have read this Agreement fully, that
you understand and agree to its contents, that you understand that it is a
legally binding document, and that you have been advised to consult a lawyer of
your choosing before you sign this Agreement and have had the opportunity to do
so.


  
Signed:
 
 
 
 
 
Print name:
 
 
 
 
 
Date:
 
 
 
 
 
On behalf of Noodles & Company
 
 
 
 
 
 
 
 
 
 
Print name:
 
 
 
 
 
Date:
 
 
 
 
 

               







